WOOLLEY, Circuit Judge.
Harry H. Weinberger, a citizen of New Jersey, had been indicted by the Grand Jury for the Southern District of New York for devising a scheme to defraud and using the mail, or causing it to be used, for the purpose of executing the same. Title 18 USCA § 338, Criminal Code § 215. After a hearing before a Commissioner, he was committed for removal. Weinberger then filed a petition for a writ of habeas corpus in the District Court of the United States for the District of New Jersey, which, after a lengthy hearing, dismissed the petition and granted a warrant of removal. From that order the petitioner appealed, contesting its validity on the ground that the government had, under the authorities, failed to show probable cause. In a case, of this kind probable cause extends to both elements of the offense; that of devising a scheme to defraud and that of using the mail to execute it. On both of these elements we find, after a study of a huge record made as though the petitioner were on trial, evidence of probable cause quite enough to1 sustain the order dismissing the writ of habeas corpus and awarding the warrant of removal.
As a discussion of the evidence in this opinion might improperly influence the trial, we shall do nothing more than rule on the single question before us and affirm the order.